Citation Nr: 0827562	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dermatophytosis of 
the feet and toenails.  

2.  Entitlement to an initial rating in excess of 30 percent 
from November 1, 2001, to November 4, 2002, and from January 
1, 2003, to June 6, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty for training in the Marine 
Corps from May to August 1985 and on active duty in the Army 
from January 1988 to March 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that granted entitlement to service connection for 
PTSD evaluated as 30 percent disabling from August 31, 2001, 
and denied entitlement to service connection for athlete's 
foot.  

The Board remanded the claim in September 2004 to afford the 
veteran; that hearing was held in May 2005 before a Veterans 
Law Judge.  

In January 2006, the Board again remanded the claim.  

In May 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In June 2008 the veteran was notified that the Veterans Law 
Judge before whom he had testified was no longer employed at 
the Board and was offered the opportunity to testify at 
another hearing.  He was also notified that if no response 
were received within 30 days from the date of the letter, the 
Board would assume that he did not want another hearing and 
would proceed accordingly.  As a response has not been 
received, the Board will proceed with review of the appeal.  




FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran does not have dermatophytosis of the feet or 
toenails linked to service on any basis.

2. With consideration of the doctrine of reasonable doubt, 
the veteran's PTSD is manifested by symptoms including 
nightmares, flashbacks, sleep disturbance, panic attacks, 
anxiety, hypervigilance, startle response, hallucinations, 
and suicidal and homicidal ideation resulting in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for dermatophytosis of the feet and 
toenails is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Resolving all doubt in favor of the veteran, the 
schedular criteria for a 100 percent rating for PTSD have 
been met from November 1, 2001, to November 4, 2002 and from 
January 1, 2003, to June 6, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 
(DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007); 73 FR 23,353 (Apr. 30, 2008).  The 
notice should be provided to a claimant before the initial RO 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of entitlement to service connection for athlete's 
foot was initially denied in a rating decision in October 
1999 as a well-grounded claim had not been received.  After 
passage of the VCAA, the RO notified the veteran in a 
September 2001 letter that his claim was going to be reviewed 
because they had not received all the evidence that might 
support his claim.  The RO readjudicated the claim on the 
merits and denied entitlement to service connection for 
athlete's foot.  

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case on the issue of entitlement to an initial 
increased rating for PTSD has been satisfied.  Moreover, the 
Board is granting in full the benefit sought on appeal for an 
initial increased evaluation for PTSD.  Accordingly, 
assuming, without deciding, that any error with regard to the 
issue of an initial increased evaluation for PTSD was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

As to the issue of entitlement to service connection for 
dermatophytosis of the feet and toenails, claimed as 
athlete's foot, in a September 2001 letter that predated an 
August 2002 rating decision, the RO notified the veteran of 
the elements necessary to establish a claim of service 
connection.  The letter notified him of the first element, 
i.e., that the evidence needed to show that the disability 
was related to service.  The letter also satisfied the second 
and third elements because it advised him of the evidence he 
was responsible for submitting and identified the evidence 
that VA would obtain.  Additional notification was provided 
in February 2005 and November 2006.  

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In November 2006 correspondence, VA advised the 
veteran of these criteria.

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Thus, 
VA has satisfied its duty to notify the appellant regarding 
his claim of entitlement to service connection for 
dermatophytosis of the feet and toenails and had satisfied 
that duty prior to the final adjudication in a supplemental 
statement of the case issued in September 2007.   

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service medical records pertinent to 
dermatophytosis of the feet and toenails.  In July 2007 he 
was afforded a VA examination to determine the likelihood 
that any dermatophytosis of the feet and toenails found to be 
present was related to the veteran's period of service.  
Further, the veteran testified at a hearing in September 2003 
at the RO; and at a hearing in May 2005 before a Veterans Law 
Judge.  After notification that the Veterans Law Judge before 
whom he testified was no longer employed at the Board, he did 
not respond to the offer of an additional hearing before a 
Veterans Law Judge.  A transcript of those proceedings has 
been associated with the claims folder.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Dermatophytosis of the feet and toenails 

The veteran seeks entitlement to service connection for 
dermatophytosis of the feet and toenails claimed as athlete's 
foot.  He contends that athlete's foot began in during a 
period of active duty service in the Marines in early 1985 
for which he received treatment and later the fungal 
infection extended to his toenails.  The removal of his toe 
nails made it next to impossible for him to wear steel toed 
boots which were necessary in his line of work. 

The veteran does not contend, nor does the evidence show, 
that athlete's foot was due to an environmental hazard 
exposure in the Persian Gulf War.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records reviewed for a period of active duty 
for training for the Marine Corps in 1985, service in the 
Marine Corps Reserves and for active duty in the Army, show 
that at an enlistment examination in June 1984 the veteran 
denied having or having had skin diseases or foot trouble.  
On examination his skin and feet were clinically evaluated as 
normal.  During a period of active duty for training in 1985, 
the veteran had a corn on his left fifth digit in June 1985.  
On examination in early August 1985 his skin and feet were 
clinically evaluated as normal.  In a report of medical 
history accompanying the August 1985 examination the veteran 
denied having or having had skin diseases or foot trouble.  A 
few days later and prior to the termination of his active 
duty for training in mid-August 1985, the veteran complained 
of athlete's foot and was assessed with tinea pedis 
bilaterally in the interspaces.  At the veteran's separation 
examination in July 1986, his skin was normal.  On 
examination in January 1987 for the Marine Corps Reserve the 
veteran had a normal clinical evaluation of his feet and 
skin.  On an enlistment examination for the Army in November 
1987, the veteran's skin and feet were clinically evaluated 
as normal.  In the report of medical history accompanying the 
examination the veteran denied having or having had skin 
diseases or foot trouble.  Thus, the Board finds that, 
although the veteran sought treatment on one occasion for 
complaints of athlete's foot in service, a chronic skin 
condition of the feet is not shown in service.

Post-service, in March 1999, the past medical history in a 
psychiatric evaluation noted a history of unspecified 
dermatitis treated with antibiotics; also noted was genital 
herpes.  At a VA Compensation and Pension (C&P) examination 
in May 1999 there was no evidence of skin disease.  In early 
August 2000 when hospitalized for PTSD and substance abuse 
problems, he reported a fungal infection of toenails on his 
feet but denied having rashes or pigmentation.  On 
examination a fungal infection of his toenails was noted.  In 
late August 2000 when hospitalized for addiction, a fungal 
infection of the feet was noted.  At discharge a few days 
later, the veteran was provided cream for onychomycosis.  On 
examination in August 2001, the veteran had a fungal 
infection of his toenails.  During hospitalization in March 
2003, onychomycosis was noted.  

At a September 2003 personal hearing at the RO before a 
Decision Review Officer the veteran testified that he had 
athlete's foot while in the Marine Corps and that was the 
only time he went to the doctor.  He claimed that it got all 
over his feet and the fungus spread to his toenails.  He self 
treated with powder and creams while in service.  He also 
described having a growth on the bottom of one of his feet 
that started about 1989.  

The veteran testified in May 2005 that he first had a problem 
with athlete's foot in boot camp while in the Marine Corps.  
He had it when they went into the field where it was raw and 
bleeding and it eventually turned into a fungus and now his 
toenails fall off.  He testified that he continued to have 
problems when he was in the Army but he was in an attack unit 
and could only see a medic who would not do documentation or 
paperwork.  He had major problems when he was in Desert Storm 
and while stationed in Germany but did not seek medical 
treatment.  He used over the counter medications.  He 
testified that the problem never completely resolved although 
the part in between the toes will go away for a while but his 
toenails were black.    

At a VA examination in July 2007, the veteran gave a history 
of developing athlete's foot while in basic camp in 1985.  
Over the years he had been treated for athlete's foot and 
also had developed thickened mycotic toenails.  His major 
complaint was tenderness at the nails when he stood.  On 
examination the examiner saw no signs of tinea, blister, 
scaling, peeling and no maceration between the toes.  
Although the veteran stated that he had chronic problems, 
they were not noted on examination.  Some of his toenails 
were brown-yellow, thick with some delamination and 
crumbling.  He had a mild congenital contracture of all of 
his lesser toes.  With weight bearing all of his toes were 
contracted and flexed enough that the tips of the toes were 
on the ground.  The examiner stated this was a flexible 
deformity.  It was in this position when he walked that he 
had problems with the nails by his history.  

The examiner assessed that it was pure speculation whether 
the mycotic nails could be related back to a supposed and by 
history only tinea infection that he developed during basic 
training.  The examiner noted that the veteran's skin was 
clear on examination.  It did not rule out a chronic tinea 
infection treated periodically with topical medication but 
his skin was very clear.  A connection between the skin and 
the nails was somewhat speculative.  The examiner's final 
assessment was that it was speculation of how the veteran got 
the fungus infection of his toenails.  The tenderness was as 
likely as not due to his contracted toes.  The examiner 
stated that he reviewed the extensive three folders of 
records but was unable to find any direct reference to tinea 
pedis during his military service.  He would not deny it but 
could not find it.  However, the examiner went on to state 
that, regardless, it would not change the evaluation as 
described above.  

Upon careful review of the evidence, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed dermatophytosis of the feet and toenails to 
service.

A VA examination in 1999 showed no findings of athlete's 
foot.  VA Medical Center treatment records show a fungal 
infection of the toenails; however, that medical evidence 
does not provide a link between a fungal infection of the 
toenails and service or to treatment on one occasion in 
service for athlete's foot.    

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  There is no evidence of record that the veteran 
has specialized medical knowledge sufficient to render a 
medical opinion as to etiology.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
therefore are not competent medical evidence of a nexus 
between his claimed dermatophytosis of the feet and toenails 
and active service.

The Board finds that the July 2007 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  Although the examiner 
stated that he was unable to find any direct reference to 
tinea pedis during the veteran's military service, he did not 
deny that it existed and stated that, regardless, it would 
not change his evaluation.  The examiner concluded that it 
was pure speculation as to how the veteran got the fungus 
infection of his toenails and pure speculation whether the 
mycotic toenails could be related back to a reported tinea 
infection the veteran developed during basic training.  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  

In addition, the July 2007 VA examiner found that the 
veteran's complaint of tenderness at the toenails when he 
stood was as likely as not due to his contracted toes which 
were a congenital defect.  A congenital defect is not a 
disease or injury within the meaning of applicable law.  38 
C.F.R. § 3.303(c) (2007).  The evidence in this case does not 
show that any superimposed disease or injury occurred during 
military service that resulted in increased disability.  The 
veteran's service medical records show no injury to the toes 
or toenails.  Moreover, no abnormalities of the toes were 
noted at his discharge examination.  There is no competent 
medical evidence of a superimposed disease or injury during 
service that resulted in increased disability of the toes or 
toenails.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for dermatophytosis of the feet and 
toenails.  A current diagnosis of athlete's foot is not 
shown.  Although a fungal infection of the toenails has been 
diagnosed there is no probative, competent medical evidence 
of record linking the disability to service.  Although the 
July 2007 examiner acknowledged that although the veteran's 
skin was very clear on examination, this did not rule out a 
chronic tinea infection, however, a connection between the 
skin and the toenails was somewhat speculative.  Thus, there 
is no probative, competent medical evidence of record linking 
either athlete's foot or a fungal infection of the toenails 
to service.  No probative, competent medical evidence exists 
of a relationship between a fungal infection of the feet or 
toenails and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
claimed dermatophytosis of the feet and toenails is a result 
of service or an injury in service.  Therefore, service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran has expressed continuing disagreement with the 
initial rating assignment for PTSD.  At the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found, a 
practice known as assigning "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2007).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service-connected PTSD is rated as under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The regulations 
in 38 C.F.R. § 4.130 establish a general rating formula for 
mental disorders and assign disability evaluations according 
to the manifestation of particular symptoms.  A 50 percent 
disability evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders, American 
Psychiatric Association, at 32 (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  The United States Court of 
Veterans Appeals, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.)  A GAF in the range of 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  DSM IV.

The veteran disagreed with the initial 30 percent evaluation 
assigned when service connection for PTSD was granted in a 
December 2002 rating decision.  After review of VA Medical 
Center hospital summaries, in a December 2002 rating decision 
the RO assigned an evaluation of 100 percent for the periods 
August 31 to November 1, 2001, and November 4, 2002, to 
January 1, 2003 because of hospitalization over 21 days under 
the provisions of 38 C.F.R. § 4.29.  For the period from 
November 1, 2001, to November 4, 2002, and from January 1, 
2003, a 30 percent evaluation was assigned.  

In an August 2007 rating decision, the veteran was granted 
temporary total benefits for a period of hospitalization 
under the provisions of 38 C.F.R. § 4.29 from June 6 to 
August 1, 2005.  The RO increased the schedular evaluation to 
100 percent effective August 1, 2005.  

Thus, the issue is entitlement to an initial rating in excess 
of 30 percent for the period from November 1, 2001, to 
November 4, 2002, and from January 1, 2003, to June 6, 2005.  

At a VA PTSD initial evaluation in July 2002, the veteran 
complained of nightmares, intrusive thoughts regarding his 
military experiences, flashbacks, and a startle reflex.  He 
had not worked since the previous October.  On examination, 
he had significant anxiety and dysphoria, no impairment in 
memory, oriented in all spheres and his speech was within 
normal limits with regard to rate and rhythm.  His affect was 
appropriate to content and he had no hallucinations or 
delusions.  He denied suicidal ideation and reported 
homicidal ideation but denied intent.  

During a period of hospitalization in September 2002 he 
reported worsening hallucinations and nightmares.  

Letters dated in January 2003 from a VA staff psychiatrist to 
the veteran's employer indicate that the veteran's medication 
had a side effect of sedation which had prevented the veteran 
from working and was being adjusted.  

Medical evidence of record contains a listing of GAF scores 
assigned for a period from August 2001 to October 2003.  
During the period from November 2001 to November 2002, GAF 
scores ranged from 43 to 48 other than during a period of 
hospitalization in September 2002 when the GAF score on 
admission was 21 and on discharge was 26.  For the period 
from January to October 2003 the GAF scores ranged from 55 to 
21.  He was then hospitalized in October 2003 with a GAF 
score of 31 on admission and 41 on discharge.  

He was hospitalized in March 2003 for PTSD and cocaine 
dependence.  He admitted to suicidal and homicidal ideations.  
A GAF of 21 was assigned.  

At a VA PTSD examination in January 2004 the veteran reported 
not taking any psychotropic medications and was not receiving 
any mental health treatment.  His symptoms included 
flashbacks, panic attacks, nightmares, hypervigilance, and he 
avoided crowds.  He displayed considerable anxiety and his 
speech was mildly pressured.  His affect was appropriate to 
content.  His thought processes and associations were logical 
and tight.  No loosening of associations was noted, nor was 
any confusion.  No gross impairment in memory was observed, 
and the veteran was oriented in all spheres.  Hallucinations 
were not complained of, and no delusional material was noted 
on examination.  His insight was somewhat limited and 
judgment was adequate.  The veteran reported suicidal and 
homicidal ideation but denied any intent.  The GAF assigned 
was 43.  The examiner believed that the veteran's substance 
abuse was a considerable problem.  The examiner was unable to 
answer the question of whether the veteran's substance abuse 
was secondary to his posttraumatic stress disorder without 
resorting to speculation.  

In February 2005, a GAF of 35 was assigned and when 
hospitalized a week later, from February to March 2005, a GAF 
score of 21 on admission and discharge was assigned.  It was 
noted that the highest GAF was 81 that year.  In May 2005, a 
GAF score of 61 was assigned.  

A VA psychiatrist wrote in July 2005 that the veteran carried 
a diagnosis of PTSD and had a GAF score of 31.  He had 
followed the veteran since March 1999 and he was currently 
being treated on the Psychiatric Addictions Treatment Program 
(PAT), a program that worked with veterans that had a 
diagnosis of mental illness and a history of substance abuse.  
The VA psychiatrist opined that the veteran's PTSD symptoms 
were severe enough that it made it difficult for him to 
perform routine repetitive work related tasks, even while on 
his medications.  He exhibited suicidal ideation, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships and had a history of persistent danger of 
hurting himself or others.  

In February 2005 the veteran was referred from outpatient 
detoxification for dual diagnosis treatment.  His history 
indicated that at the North Little Rock VA medical facility, 
he had seven acute psychiatric admissions, one PTSD program, 
a domiciliary admission and this was his third admission for 
dual diagnosis treatment.  It was noted that he coped with 
stressors by isolating himself and abusing substances.  

An entry when the veteran was admitted in March 2005 notes 
that was the seventh drug/alcohol treatment for the veteran.  
He had had 18 months of sobriety in the last 5 years.  This 
sobriety had been maintained by rehabilitation.  

The veteran testified in May 2005 as to his symptoms due to 
PTSD and the effect on his daily life.  He stated that he had 
panic attacks for a long time and he tried to work 
intermittently.  He described having homicidal and suicidal 
tendencies.  He reported having about 14 jobs since 1994 and 
related his recent attempts to work and find work that was 
less stressful.  

Having carefully reviewed the entire record, the Board finds 
that this is an appropriate case in which to invoke VA's 
doctrine of reasonable doubt and to grant an increased 
rating.  The Board finds the evidence to be in relative 
equipoise as to whether the veteran's PTSD warrants the 
assignment of a 100 percent evaluation under Diagnostic Code 
9411 and a 100 percent rating will be allowed.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3.

Essentially, in this case, the evidence of record 
substantiates the extent of mental impairment necessary to 
warrant a higher rating of 100 percent.  A longitudinal 
review of the claims folder shows the veteran's mental 
disorder affects his abilities to function both in an 
occupation and socially, with such deficiencies as anxiety, 
panic attacks, startle response, flashbacks, nightmares, 
hypervigilance, hallucinations, suicidal ideation, homicidal 
ideation and sleep impairment.  Thus, as supported by the 
evidence of record, the veteran's symptoms of PTSD more 
nearly approximate the level of impairment associated with a 
100 percent rating.  The Board observes that although the 
veteran has worked on occasion, he has not been able to 
maintain employment.  During the period from November 2001 to 
November 2002, his GAF scores primarily ranged from 43 to 48 
which reflect serious symptoms.  At the time of a period of 
hospitalization in September 2002 his GAF score was 21 on 
admission and 26 at discharge which reflects inability to 
function in almost all areas.  During the period from January 
2003 to June 2005 his GAF scores ranged from 21 to 61 with a 
reported high of 81 on one occasion.  Although there were one 
or two high scores, the majority of the scores was 48 or 
below which reflects serious symptoms and inability to 
function in almost all areas, including inability to hold a 
job.  

The veteran has had multiple hospitalizations for psychiatric 
reasons and has had many relapses.  He has made several 
suicide attempts and continues to express suicidal and 
homicidal ideation although without intent.  Thus, the 
veteran is a persistent danger to himself and others.  He has 
recurrent hallucinations.  He also has been through drug 
treatment programs.  Although a VA examiner in January 2004 
was unable to provide an opinion whether the veteran's 
substance abuse was secondary to his PTSD without resorting 
to speculation, medical evidence in February 2005 indicates 
that the veteran coped with his stressors by isolating 
himself and abusing substances.  Therefore, in light of the 
evidence as noted above with symptomatology indicative of a 
totally disabling condition, the Board concludes that the 
veteran's PTSD is productive of impairment warranting a 
rating of 100 percent under DC 9411.

Accordingly, resolving all doubt in favor of the veteran, the 
Board finds that the schedular criteria for a 100 percent 
rating for PTSD have been met and a 100 percent schedular 
rating is assigned for PTSD for the period from November 1, 
2001 to November 4, 2002 and from January 1, 2003 to June 6, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.130, DC 9411 (2007).


ORDER

Entitlement to service connection for dermatophytosis of the 
feet and toenails is denied.  

A 100 percent schedular rating for PTSD is granted for the 
period from November 1, 2001 to November 4, 2002 and from 
January 1, 2003 to June 6, 2005, subject to regulatory 
criteria applicable to payment of monetary awards.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


